                  Case 4:16-cv-03649-JST Document 38 Filed 11/26/18 Page 1 of 4



1    AKIN GUMP STRAUSS HAUER & FELD LLP
     MICHAEL J. STORTZ (SBN 139386)
2    580 California Street, Suite 1500
     San Francisco, CA 94104-1036
3    Telephone:      (415) 765-9500
     Facsimile:      (415) 765-9501
4    Email:          mstortz@akingump.com
5    Attorneys for Defendant
     COMCAST CORPORATION
6
     KRISTENSEN WEISBERG, LLP
7    John Peter Kristensen (SBN 224132)
     12304 Santa Monica Boulevard, Suite 100
8    Los Angeles, CA 90025
     Telephone:     (310) 507-7924
9    Facsimile:     (310) 507-7906
     Email:         john@kristensenlaw.com
10
     Attorneys for Plaintiffs
11   MELINDA BROWN, GREGORIE GREEN,
     ANETTE AVILA, MITCHELL BREWER,
12   TONI BENEDICT, RICHARD PERDUE,
     SAMUEL BALTIERRA, and JULIE EVERTS
13
14
15                                     UNITED STATES DISTRICT COURT
16                                  NORTHERN DISTRICT OF CALIFORNIA
17   MELINDA BROWN, GREGORIE GREEN,                         Case No. C 3:16-cv-03649-JST
     ANETTE AVILA, MITCHELL BREWER,
18   TONI BENEDICT, RICHARD PERDUE,                         JOINT STIPULATION OF DISMISSAL;
     SAMUEL BALTIERRA, and                                  [PROPOSED] ORDER
19   JULIE EVERTS,
20                           Plaintiffs,
21           v.
22   COMCAST CORPORATION, a
     Pennsylvania Corporation,
23
                             Defendants.
24
25
26
27
28

                                                        1
     JOINT STIPULATION OF DISMISSAL; [PROPOSED] ORDER                                  CASE NO. 3:16-CV-03649-JST
                Case 4:16-cv-03649-JST Document 38 Filed 11/26/18 Page 2 of 4



1            Plaintiffs Melinda Brown, Gregorie Green, Anette Avila, Mitchell Brewer, Toni Benedict,
2    Richard Perdue, Samuel Baltierra, and Julie Everts (“Plaintiffs”) and Defendant Comcast Corporation
3    (“Comcast”) (collectively, the “Parties”), by and through their undersigned counsel of record and
4    pursuant to Federal Rule of Civil Procedure 41, hereby stipulate to the dismissal of Plaintiffs’ claims as
5    follows.
6            WHEREAS, Plaintiffs initiated the above-captioned action on June 28, 2016. See Compl. (Dkt.
7    No. 1) (the “Action”).
8            WHEREAS, on November 9, 2016, Comcast filed a Motion to Compel Plaintiffs’ Claims to
9    Individual Arbitration pursuant to the Federal Arbitration Act, 9 U.S.C. §§ 1-16 and their written
10   arbitration agreements (“Subscriber Agreements”) with Comcast. See Comcast’s Motion to Compel
11   Arbitration (Dkt. No. 24) (“Comcast’s MTCA”).
12           WHEREAS, Plaintiffs did not oppose Comcast’s MTCA.
13           WHEREAS, on December 21, 2016, this Court granted Comcast’s MTCA. See Order Granting
14   MTCA (Dkt. No. 28) at 2:12-14 (“Because the plain terms of the Subscriber Agreement require the
15   parties to arbitrate the claims at issue here, the Court grants the Defendant’s motion and orders the parties
16   to proceed to arbitration.”).
17           WHEREAS, the Court stayed the action “pending completion of arbitration.” Id. at 2:14-15.
18           WHEREAS, following the Court’s Order Granting Comcast’s MTCA, Plaintiffs did not initiate
19   arbitration proceedings pursuant to their Subscriber Agreements, either by serving a demand for
20   arbitration or otherwise.
21           WHEREAS, the Parties, through counsel, have met and conferred in advance of the Case
22   Management Conference currently scheduled for November 28, 2018 (see Dkt. No. 36).
23           WHEREAS, the Parties agree that, consistent with the Court’s Order Granting Comcast’s
24   MTCA, Plaintiffs may dismiss the Action without prejudice and on the condition that Plaintiffs, and each
25   of them, shall present any claims alleged on any Plaintiff’s behalf in the Action only in separate and
26   individual arbitrations before the American Arbitration Association (“AAA”), as provided by the
27   Subscriber Agreements.
28           NOW THEREFORE, the Parties hereby stipulate to and agree as follows:

                                                        2
     JOINT STIPULATION OF DISMISSAL; [PROPOSED] ORDER                                    CASE NO. 3:16-CV-03649-JST
                  Case 4:16-cv-03649-JST Document 38 Filed 11/26/18 Page 3 of 4



1            1. The Action is dismissed in its entirety pursuant to Federal Rule of Civil Procedure 41(a)(1).
2            2.    Said dismissal is without prejudice and on the condition that Plaintiffs, and each of them,
3                 shall present any claims alleged on any Plaintiff’s behalf in the Action only in separate and
4                 individual arbitrations before the AAA, as provided by the Subscriber Agreements.
5
6     Dated: November 26, 2018                          AKIN GUMP STRAUSS HAUER & FELD LLP
7
                                                        By /s/ Michael J Stortz
8                                                          Michael J Stortz
                                                           Marshall L. Baker
9                                                          Attorneys for Defendant
                                                           COMCAST CORPORATION
10
11    Dated: November 26, 2018                          KRISTENSEN WEISBERG, LLP
12
                                                        By /s/ John P. Kristensen
13                                                         John P. Kristensen
                                                           Attorneys for Plaintiffs
14
15                                    Attestation Pursuant to Civil Local Rule 5-1(i)
16           Pursuant to Civil Local Rule 5-1(i), I, Michael J. Stortz, hereby attest that I have obtained
17   concurrence in the filing of this document from the other signatory to this document.
18           I declare under penalty of perjury under the laws of the United States of America that the
19   foregoing is true and correct. Executed this 26th day of November, 2018, in San Francisco, California
20    Dated: November 26, 2018                          By /s/ Michael J Stortz
21                                                            Michael J Stortz
22                                             [PROPOSED] ORDER
23           Based on the foregoing Stipulation of the parties, and for good cause shown,
24   IT IS SO ORDERED.
25
26    Dated:
                                                        Honorable Judge Jon S. Tigar
27                                                      UNITED STATES DISTRICT JUDGE

28

                                                          3
     JOINT STIPULATION OF DISMISSAL; [PROPOSED] ORDER                                  CASE NO. 3:16-CV-03649-JST
                       Case 4:16-cv-03649-JST Document 38 Filed 11/26/18 Page 4 of 4




    1                                            CERTIFICATE OF SERVICE
    2             STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
    3           I am employed in the County of Los Angeles, State of California. I am over the
        age of 18 and not a party to the within action; my business address is: 1999 Avenue of
    4   tlie Stars, Suite 600, Los Angeles, California 90067. On November 26, 2018, I served
        the foregoing document(s) described as:
    5
                            JOINT STIPULATION OF DISMISSAL; [PROPOSED] ORDER
    6
                  on the interested party(ies) below, using the following means:
    7
                                    All parties identified for Notice of Electronic Filing
    8                              generated by the Court's CM/ECF system under tlie
                                           referenced case caption and number
    9

10      ~ BY ELECTRONIC MAIL OR ELECTRONIC TRANSMISSION. Based on a court order or an
        agreement of the parties to accept service by e-mail or electronic transmission I caused
11      tlie document(s) to be sent to the respective e-mail address(es) of the party(ies) as stated
        above. I did not receive, within a reasonable time after the transmiss10n, any electronic
12      message or other indication that the transmission was unsuccessful.                         ·
13      ~ (FEDERAL) I declare that I am employed in the office of a member of the bar of this
        court at whose direction the service was made.
14
                  Executed on November 26, 2018 at Lo             ngeles, California.
15

16      Carmen M. Ayala
l       IPrint Name of Person Executing Proof]
    7
18
19
20
21
22
23
24
25
26
27
28

                                                  CERTIFICATE OF SERVICE
        4811-3101-9392
